Citation Nr: 0909917	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the left hip and lower leg.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for the residuals of 
an injury to the left hip and left lower leg.

In March 2007, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In an April 2007 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims.  
In a September 2008 Order, the Court remanded the claim to 
the Board for readjudication in accordance with a Joint 
Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran asserts that he injured his left hip and left 
lower leg when a light fell on him during a storm at sea.  He 
asserts that because he has continued to experience left hip 
and leg problems since that time, he is entitled to service 
connection for the residuals of the in-service injury.

His service medical records confirm that he reported to sick 
call in February 1945 after a boat light fell from the upper 
deck, striking his leg.  Physical examination at that time 
revealed a very tender and slightly discolored left lower 
leg.  No mention was made of the left hip.  He was given pain 
medication and ordered to bed.  The diagnosis was contusion 
of the left lower leg.  Approximately one week later he was 
found to be well, and was ordered to duty.  His service 
medical records do not otherwise reflect complaints of or 
treatment for left hip or leg pain.  On examination in 
December 1945, prior to separation from service, the Veteran 
reported a history of a contusion to the left leg.  Physical 
examination, however, revealed no current abnormalities of 
the left hip or leg.

The Veteran stated that he first sought treatment for left 
hip and leg pain in approximately 1953.  Records of such 
treatment, however, are unavailable.  The first post-service 
clinical evidence of treatment for left hip pain is dated in 
November 2004.  At that time, the Veteran reported that his 
left hip hurt when walking or lying on it.  Pain was 
alleviated by rest.  Physical examination revealed marked 
tenderness in the trochanteric area but was otherwise 
unremarkable (there was no evidence of arthritis).  The 
assessment was acute left trochanteric bursitis.  There are 
no subsequent treatment records related to complaints of left 
hip pain.  The first post-service clinical evidence of 
treatment for left leg pain is dated in August 2005, when the 
Veteran complained of a 40-year history of back pain that 
radiated into his left leg.  MRI examination of the back 
revealed degenerative changes.  Sensory examination of the 
lower extremities was abnormal.  The assessment was mild 
spinal stenosis with associated neural claudication.  
Subsequent records dated to February 2006 show continued 
treatment for complaints of pain and cramping in the left 
lower extremity assessed as radicular in nature.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the Veteran has not yet 
been afforded a VA examination in conjunction with his claim.  
As the Veteran has provided credible testimony regarding the 
in-service injury and continuity of symptomatology, and the 
record reflects post-service treatment for complaints 
regarding the left hip and leg, the Board finds that a remand 
for an examination and opinion is required in order to fairly 
address the merits of his claim.  38 C.F.R. § 3.159(c)(2) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his left 
hip and leg complaints.  The claims 
file must be reviewed by the examiner 
and the examination report should note 
that review.  The examiner should 
provide the rationale for all opinions 
provided, with citation to relevant 
medical findings.  The examiner should 
specifically opine as to the following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any current disorder 
of the left hip or leg first 
manifested during the Veteran's 
active service, or is otherwise 
related to the Veteran's active 
service?  In this regard, the 
examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his 
statements of continuous symptoms 
of left hip and leg problems after 
service.  Dalton v. Nicholson, 21 
Vet. App. 23 (examination found 
inadequate where examiner did not 
comment on the Veteran's report of 
in-service injury and relied on 
the lack of evidence in the 
service medical records to provide 
a negative opinion).  If the 
Veteran's left hip and leg 
complaints are attributable to 
factors unrelated to his military 
service, the examiner should 
specifically so state.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

